DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jul 25, 2022 in response to the Non-Final Office Action mailed on Jan 25, 2022, regarding application number 16/764,803. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-2, 4-9, 11-12, 14 and 16 is/are currently pending and has/have been examined.
Claim(s) 3, 10, 13, 15 and 17 has/have been cancelled. 


Response to Amendment 
	The Amendment filed on Jul 25, 2022 has been entered. Applicant’s Remarks filed on Jul 25, 2022 have been considered as follows.
Based on the Amendments to the Drawings, the Drawing objections have been withdrawn.
Based on the Amendments to the Claims, the objections, 112(b) rejections and 101 rejections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 9-14 of Applicant’s Remarks, the prior art rejection(s) has/have been maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 2009/0014360) in view of Ismagilov (WO 2015/084458).

Regarding Claim 1, Toner teaches a microfluidic chip (see Toner: “microfabricated chip 14”, [0138]; Fig 1A), which comprises a cover layer and a substrate layer (see Toner: “After development PDMS was poured onto the SU-8 master at a 10 to 1 ratio of base to crosslinker, degassed in a vacuum chamber, and cured at 65 degree C. overnight. The devices were then cut from the mold; ports were punched with a sharpened flat tip needle, and then bonded to glass slides or cover glass using oxygen plasma”, [0259]);
wherein the substrate layer comprises` at least one sample channel (see Toner: “one or more microfluidic channels 16 can be formed in the microfabricated chip 14”, [0138]; Fig 1A; annotated Fig 1A), 
and the sample channel comprises a microfluidic channel and a detection cell (see Toner: “one or more microfluidic channels 16 can be formed in the microfabricated chip 14”, [0138]; “An analysis region 18 can be provided in proximity to the output 26 of the channels”, [0127]; Fig 1A; annotated Fig 1A);
and the cover layer comprises a sample injection hole and an outlet (see Toner: “ports were punched with a sharpened flat tip needle”, [0259]; Fig 1A; annotated Fig 1A);
the inlet of the sample channel is connected with the sample injection hole (see Toner: Fig 1A; annotated Fig 1A). 

    PNG
    media_image1.png
    463
    581
    media_image1.png
    Greyscale

Toner does not teach the outlet being an oil storage well hole, the substrate layer forming an oil storage well with the oil storage well hole nor the outlet of the sample channel being connected with the oil storage well through a straight channel. The examiner notes that, currently, the claim does not require that there be oil in the oil storage well hole but rather that it has the capability to do so. 
However, Ismagilov teaches the analogous art of systems and methods for controlling fluids, including generating and manipulating droplets of fluids (see Ismagilov: Abstract; [00431]). Ismagilov teaches that samples or analytes can be retrieved from a device by connecting a chamber to inlet/outlet holes of a microfluidic device, where the chamber has an injected or preloaded immiscible fluid (air, oil, etc), and where the sample or analyte is retrieved from the chamber using a via hole and an aspirating mechanism (Ismagilov: [00415]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Toner to include a chamber with a via hole connected to the end of the outlet hole of the microfluidic device as taught by Ismagiliov, because Ismagilov teaches that the structure allows for retrieval of a sample or analyte from said chamber by aspirating the sample or analyte through said via hole (see Ismagilov: [00415]). That is, the combination teaches ‘wherein the detection cell and the oil storage well hole are connected through a channel, and the channel is a straight channel’ (see also Fig 1A).

Regarding Claim 2, modified Toner teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the microfluidic channel comprises a straight channel and at least one curved channel’ (see Claim 1, annotated Fig 1A). 

	Regarding Claim 5, modified Toner teaches a preparation method of the microfluidic chip according to claim 1 (see modification of Claim 1). Modified Toner teaches forming the fluidic structures using a master mold, making holes using a needle (i.e. punching holes in layers) and bonding using oxygen plasma (i.e. low temperature bonding, known to be at about 70 degrees C) (see Claim 1 modification; [0190]-[0191]; [0259]). Modified Toner also teaches that channels can be formed using any method known in the art, including chemical etching (see Toner: [0188]). 
	Based on the above teachings, where Toner teaches that the microfluidic channels can be made with any known methods, it would have been well within the skill of one of ordinary skill in the art to have modified method of modified Toner. One of skill in the art could effectively exchange the formation of the channel structures to comprise etching the channels since Toner describes this as an alternative, thus suggesting an expected level of success. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of preparing the microfluidic chip of modified Toner to comprise a step of etching the channel structures as taught by Toner, because Toner teaches that the channel structures can be made by any method known in the art and thus suggests that there is an expected level of success to using an alternate technique.  

	Modified Toner does not explicitly teach hydrophobization of the microdevice. 
However, Ismagilov teaches the analogous art of systems and methods for controlling fluids, including generating and manipulating droplets of fluids (see Ismagilov: Abstract; [00431]). Ismagilov teaches that the substrate, layers or virtually any structure of the device can include useful surface characteristics, such as hydrophobic behavior, by use of differential wetting (see Ismagilov: [00298]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the preparation method of modified Toner to include a step of hydrophobization by differential wetting as taught by Ismagiliov, because Ismagilov teaches that the substrate, layers or virtually any structure of the device can include useful surface characteristics, such as hydrophobic behavior, by use of differential wetting (see Ismagilov: [00298]).

Regarding Claim 6, modified Toner teaches all the limitations as applied to Claim 1 and further teaches ‘a liquid sample injection device, wherein the liquid sample injection device is connected with the sample injection hole , and the liquid sample injection device is selected from a group consisting of a gravity-driven sample injection device, a syringe, a peristaltic pump, a syringe pump, and combinations thereof’ (see Toner: [0183]). 


	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 2009/0014360) in view of Ismagilov (WO 2015/084458) and in further view of Daridon (US 2004/0229349).

	Regarding Claim 4, modified Toner teaches all the limitations as applied to Claim 1. 
	Modified Toner does not teach ‘wherein the sample channel further comprises at least one liquid storage well, and the detection cell is located between the liquid storage well and the oil storage well hole wherein the liquid storage well and the detection cell are connected through a channel and the liquid storage well and the curved channel are connected through a channel wherein the channels comprise at least one straight channel or at least one curved channel’. 
However, Daridon teaches the analogous art of systems and methods for microfluidic manipulation (see Daridon: Abstract). Daridon teaches that reservoirs (i.e. wells) can be located anywhere in a microfluidic device, including in intermediate positions to store materials (i.e. reagents, samples, fluids) during and/or between processing operations (i.e. fluidic manipulation) (see Daridon: [0141]). Given that Daridon teaches the use of intermediate wells, it would’ve been well within the skill of one of ordinary skill in the art to place an intermediate storage well anywhere within the device, including between the detection cell and the oil storage well. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the structure of the channel of modified Toner to include an intermediate storage well for storing liquids and/or reagents, including between the detection cell and the oil storage well, as suggested by Daridon, because Daridon teaches that reservoirs (i.e. wells) can be located anywhere in a microfluidic device, including in intermediate positions to store materials (i.e. reagents, samples, fluids) during and/or between processing operations (i.e. fluidic manipulation) (see Daridon: [0141]). The examiner notes that placing an intermediate liquid storage reservoir in the location indicated would also result in the liquid storage well and the curved channel being connected through a channel wherein the channels comprise at least one straight channel or at least one curved channel.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 2009/0014360) in view of Ismagilov (WO 2015/084458) and in further view of Takayama (US 2003/0096405).

Regarding Claim 7, modified Toner teaches all the limitations as applied to Claim 6. Modified Toner teaches the microfluidic chip and a syringe pump (see Claim 6).
Modified Toner does not explicitly teach ‘wherein the gravity- driven sample injection device comprises a height-adjustable sample holder, a sample container, and a catheter, wherein the sample container is connected with the sample injection hole through the catheter, and the sample container is capable of moving up and down on the height- adjustable sample holder’. 
However, Takayama teaches the analogous art of a gravity driven pump useful for microfluidic operations (see Takayama: Abstract). Takayama teaches that a gravity driven pump comprises a fluid reservoir (i.e. sample container) set a height higher than a microfluidic device, connected to said microfluidic device through tubing (i.e. equivalent to a catheter), and where the height of the fluid reservoir can be adjusted to control fluid flow as desired (see Takayama: [0019]-[0022]; [0030]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the syringe pump of modified Toner to be a gravity driven pump comrpising a fluid reservoir (i.e. sample container) set a height higher than a microfluidic device, connected to said microfluidic device through tubing (i.e. equivalent to a catheter) as taught by Takayama, because Takayama teaches that this allows the height of the fluid reservoir to be adjusted to control fluid flow as desired during microfluidic operations (see Takayama: Abstract; [0019]-[0022]; [0030]).


Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 2009/0014360) in view of Ismagilov (WO 2015/084458) and in further view of Link (WO 2014/165559).

Regarding Claim 8, modified Toner teaches microfluidic operating system for forming single microparticle- encapsulated droplets, comprising the microfluidic chip according to Claim 1 (see Claim 1 rejection). 
Modified Toner does not explicitly teach ‘a microparticle capture device, wherein the microparticle capture device is selected from optical tweezers and magnetic tweezers’. 
However, Link teaches the analogous art of droplet manipulation in a microfluidic device (see Link: Abstract). Link teaches that the application of force can be used to provide flow of the fluids or entities within a microdevice and specifically calls out optical tweezers as one method for detecting, measuring, moving or sorting molecules, cells or virions (see Link: Page 8, line 29, to Page 9, line 12).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Toner to include optical tweezers as taught by Link, because Link teaches that optical tweezers can be employed in microfluidic devices to provide flow of the fluids or entities within a microdevice and for detecting, measuring, moving or sorting molecules, cells or virions (see Link: Page 8, line 29, to Page 9, line 12).

Regarding Claim 11, modified Toner teaches microfluidic operating system for forming single microparticle- encapsulated droplets, comprising the microfluidic chip according to Claim 6 (see Claim 6 rejection). 
Modified Toner does not explicitly teach ‘a microparticle capture device, wherein the microparticle capture device is selected from optical tweezers and magnetic tweezers’. 
However, Link teaches the analogous art of droplet manipulation in a microfluidic device (see Link: Abstract). Link teaches that the application of force can be used to provide flow of the fluids or entities within a microdevice and specifically calls out optical tweezers as one method for detecting, measuring, moving or sorting molecules, cells or virions (see Link: Page 8, line 29, to Page 9, line 12).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Toner to include optical tweezers as taught by Link, because Link teaches that optical tweezers can be employed in microfluidic devices to provide flow of the fluids or entities within a microdevice and for detecting, measuring, moving or sorting molecules, cells or virions (see Link: Page 8, line 29, to Page 9, line 12).


Allowable Subject Matter
Claim(s) 9, 12, 14 and 16 is/are allowable over the prior art made of record. In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The method of Claim 9, where the features that define over the art are the adjustment of the liquid flow to ensure a steadily stationary interphase between the oil and the liquid flow, the dragging of target microparticles into the interphase, the adjustment of flow to cause the formation of droplets containing the microparticles within the oil storage well.  
The method of Claim 12, where the features that define over the art are the adjustment of the liquid flow to ensure a steadily stationary interphase between the oil and the liquid flow, the dragging of target microparticles into the interphase, the adjustment of flow to cause the formation of droplets containing the microparticles within the oil storage well.  
The method of Claim 14, where the features that define over the art are the adjustment of the liquid flow to ensure a steadily stationary interphase between the oil and the liquid flow, the dragging of target microparticles into the interphase, the adjustment of flow to cause the formation of droplets containing the microparticles within the oil storage well.  
The method of Claim 16, where the features that define over the art are the adjustment of the liquid flow to ensure a steadily stationary interphase between the oil and the liquid flow, the dragging of target microparticles into the interphase, the adjustment of flow to cause the formation of droplets containing the microparticles within the oil storage well.  


Response to Arguments
Applicant's Arguments, filed on Jul 25, 2022, towards the previous prior art rejections on Page(s) 9-14 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 9-14 of their Remarks, that the invention is patentable based on: 
the detection cell allows the target micrparticle to enter the oil storage well alone (Page 9)
single microparticle-encapsulated droplets are formed in the oil storage well
the oil storage well is static (Page 9)
the oil storage well is an open structure (Page 9)
the microchip is able to screen single microparticles, form single microparticle-encapsulated droplets or export single microparticle-encapsulated droplets (page 10)
apparatus results in spherical water-in-oil droplets where there is no viscous force
the surface treatment has strict area requirements such as hydrophobicity only in the oil pool and the interior of the microchannel is hydrophylic (page 11).
The examiner respectfully disagrees. 
Regarding Applicant’s arguments, the examiner notes that the arguments are directed towards an apparatus claim. As such, the distinction between the prior art must be made on a difference in structure and, while Applicant is arguing that the structure is distinct, the claim itself does not contain any of the argued features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the arguments identified above are not commensurate in scope with the claimed subject matter. In the combination set forth, the structures present in the claim and the structure described in the prior art are equivalent as described in Claim 1 and dependents thereof. 
As above, Toner teaches a microfluidic chip (see Toner: “microfabricated chip 14”, [0138]; Fig 1A), which comprises a cover layer and a substrate layer (see Toner: “After development PDMS was poured onto the SU-8 master at a 10 to 1 ratio of base to crosslinker, degassed in a vacuum chamber, and cured at 65 degree C. overnight. The devices were then cut from the mold; ports were punched with a sharpened flat tip needle, and then bonded to glass slides or cover glass using oxygen plasma”, [0259]); wherein the substrate layer comprises` at least one sample channel (see Toner: “one or more microfluidic channels 16 can be formed in the microfabricated chip 14”, [0138]; Fig 1A; annotated Fig 1A), and the sample channel comprises a microfluidic channel and a detection cell (see Toner: “one or more microfluidic channels 16 can be formed in the microfabricated chip 14”, [0138]; “An analysis region 18 can be provided in proximity to the output 26 of the channels”, [0127]; Fig 1A; annotated Fig 1A); and the cover layer comprises a sample injection hole and an outlet (see Toner: “ports were punched with a sharpened flat tip needle”, [0259]; Fig 1A; annotated Fig 1A); the inlet of the sample channel is connected with the sample injection hole (see Toner: Fig 1A; annotated Fig 1A). Further, Ismagilov teaches that samples or analytes can be retrieved from a device by connecting a chamber to inlet/outlet holes of a microfluidic device, where the chamber has an injected or preloaded immiscible fluid (air, oil, etc), and where the sample or analyte is retrieved from the chamber using a via hole and an aspirating mechanism (Ismagilov: [00415]). Thus, it would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Toner to include a chamber with a via hole connected to the end of the outlet hole of the microfluidic device as taught by Ismagiliov, because Ismagilov teaches that the structure allows for retrieval of a sample or analyte from said chamber by aspirating the sample or analyte through said via hole (see Ismagilov: [00415]). That is, the combination teaches ‘wherein the detection cell and the oil storage well hole are connected through a channel, and the channel is a straight channel’ (see also Fig 1A). Thus, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798